DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-8 in the reply filed on 11/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-18 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bacich et al. (US 20150133727 A1, cited on IDS, hereinafter "Bacich").

Regarding claim 1, Bacich teaches a method for preparing a structure that is tube-shaped (body lumen (e.g., cervical canal or urethra) [0022]) before an imaging method (ultrasound or radiographic imaging [0163]) , wherein an auxiliary device (everting balloon system 2 [0064]) has previously been introduced into the structure, the method comprising:
forming a first channel (10; figs. 1A and 1C; [0064]) within an inner wall (8; figs. 1A and 1C; [0064])  of the auxiliary device (2; figs 1A and 1C; [0064]) and forming a second channel (12; figs. 1A and 1C; [0064]) between the inner  (8; figs. 1A and 1C; [0064]) and an outer wall (4, figs. 1A and 1C; [0064]) of the auxiliary device (The inner catheter 8 can have an inner catheter lumen 10 (e.g., a through-lumen)… The everting balloon system 2 can have a media volume 12. The media volume 12 can be the contiguous open volume between the inner catheter 8 and outer catheter 4 [0064]; the continuous open volume forms the second channel)
pouring a first fluid (or material, contrast media, dye [0181]), which contains a material for contrast enhancement (contrast media [0181]), into the structure through the first channel (The everting catheter system can access a bodily cavity (e.g., the uterine cavity or fallopian tubes) to deliver or introduce tools… or material, contrast media, dye, [0181]; For example, reproductive media can be delivered with a transfer catheter inserted through the inner catheter lumen 10 to the uterine cavity [0181]); and
closing the first channel (10; fig 1C; FIG. 1C illustrates that the everting catheter system can be in an inflated and partially everted configuration.  [0068]), the closing of the first channel comprising enlarging a swelling element (6; fig 1C; [0068]) of the auxiliary device (The balloon membrane 6 can block the distal port of the inner catheter lumen 10 or can be open allowing fluid communication between the inner catheter lumen 10 and the target site [0088]), the enlarging of the swelling element (The balloon membrane 6 can inflate and be in tension. The balloon membrane 6 can block the distal port of the inner catheter lumen 10 [0067]) comprising pouring a second fluid into the second channel (The pressurization device can deliver a fluid media, such as a pneumatic gas or hydraulic liquid media (e.g., saline, water, air, carbon dioxide, or combinations thereof), at a media pressure 14 to the media volume 12 [0066]). 

Regarding claim 2, Bacich teaches the method, wherein a liquid or gaseous contrast agent (The everting catheter system can access a bodily cavity (e.g., the uterine cavity or fallopian tubes) to deliver or introduce… material, contrast media, dye [0181]; The distal port of the inner catheter lumen 10 can be unobstructedly accessible and in fluid communication with the target site [0069]; Burbridge in “Undergraduate Diagnostic Imaging Fundamentals” shows that it is known in the art that contrast media takes form as a gas, liquid, or suspension on page 155, “There are a number of different forms of imaging contrast (gas, liquid, suspension) allowing for delivery by mouth, per rectum, intra-luminal, or intravenous/intra-arterial routes”), a fluorogenic material, or a salt solution is used as the material for contrast enhancement.

Regarding claim 3, Bacich teaches the method, wherein the structure (the bladder [0071]) is closed through enlarging the swelling element by pouring the second fluid into the second channel (The balloon membrane 6 can inflate and be in tension. The balloon membrane 6 can block the distal port of the inner catheter lumen 10 [0067]) such that the outer wall of the auxiliary device fits against an inner wall (174; figs 11A-11C; [0204]) of the structure (The balloon outer diameter 20 can be from about 2 mm to about 20 mm, more narrowly from about 2 mm to about 7 mm, for example about 5 mm…the everting balloon 18 can have a balloon outer diameter 20 from about 10 mm to about mm, for example to create a seal with and anchor in the bladder [0071]; FIGS. 11A through 11C illustrate that the everting balloon membrane 24 can create a seal within the cervical canal (e.g., against the cervical canal walls 174) as the everting balloon 18 traverses the cervical canal [0204]).

Regarding claim 4, Bacich teaches the method, wherein closing the structure prevents the first fluid from flowing from one closed part of the structure into another part of the structure (The balloon membrane 6 can block the distal port of the inner catheter lumen 10 or can be open allowing fluid communication between the inner catheter lumen 10 and the target site [0088]; The everting balloon system 2 can be inserted into and occlude the urethra [0236]; preventing fluid communication and occlusion would prevent fluid flow from one part of the structure to another).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bacich as applied to claim 1  above, and further in view of  Glossop (US 20050182319 A1). 

Regarding claim 5, Bacich does not teach the method wherein at least one bronchus, at least one bronchiole, or at least one bronchus and at least one bronchiole are prepared by the method.  Glossop is considered to be analogous to the instant application as an imaging device is disclosed (abstract).
Glossop teaches a method wherein at least one bronchus (Catheter 701 may be introduced through an orifice into vessel 703 or region of the patient such as, for example the bronchial tree [0148]), at least one bronchiole, or at least one bronchus and at least one bronchiole are prepared by the method.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bacich, to include at least one bronchus prepared by the method, as taught by Glossop, in order achieve mapping out the pulmonary pathways, as suggested by Glossop ([0147]). 

Claims  6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich et al. (US 20150133727 A1, cited on IDS, hereinafter "Bacich") in view of Glossop (US 20050182319 A1) .

Regarding claim 6, Bacich teaches a method for mapping a tube-shaped structure (The everting balloon system can be used for … dilation of a body lumen, for access and sealing within a body cavity, or combinations thereof [0021]), wherein an auxiliary device (The system can have inner and outer catheters [0021]) has previously been introduced into the tube-shaped structure (body lumen (e.g., cervical canal or urethra) [0022]), the method comprising:
preparing the tube-shaped structure before an imaging method (An exemplary procedure for dilating the a body lumen such as the cervical canal can include… 2. The distal end of the everting balloon system 2 can be placed at the exocervix… 11. The dilatation process may be observed by ultrasound or radiographic imaging [0163]; placing the auxiliary device/everting balloon system 2 within the tube-shaped structure/cervical canal takes place prior to imaging) the preparing of the tube-shaped structure comprising:
forming a first channel (10; figs. 1A and 1C; [0064])  within an inner wall (8; figs. 1A and 1C; [0064])  of the auxiliary device (2; figs 1A and 1C; [0064]) and forming a second channel (12; figs. 1A and 1C; [0064])  between the inner (8; figs. 1A and 1C; [0064]) and an outer wall (4, figs. 1A and 1C; [0064])  of the auxiliary device (The inner catheter 8 can have an inner catheter lumen 10 (e.g., a through-lumen)… The everting balloon system 2 can have a media volume 12. The media volume 12 can be the contiguous open volume between the inner catheter 8 and outer catheter 4 [0064]; the contiguous open volume forms the second channel) ;
pouring a first fluid (or material, contrast media, dye [0181]), which contains a material for contrast enhancement (contrast media [0181]), into the tube-shaped structure through the first channel (The everting catheter system can access a bodily cavity (e.g., the uterine cavity or fallopian tubes) to deliver or introduce tools… or material, contrast media, dye, [0181]; For example, reproductive media can be delivered with a transfer catheter inserted through the inner catheter lumen 10 to the uterine cavity [0181]); and
closing the first channel (10; fig 1C; FIG. 1C illustrates that the everting catheter system can be in an inflated and partially everted configuration.  [0068]), the closing of the first channel comprising enlarging a swelling element  (6; fig 1C; [0068]) of the auxiliary device (The balloon membrane 6 can block the distal port of the inner catheter lumen 10 or can be open allowing fluid communication between the inner catheter lumen 10 and the target site [0088]), the enlarging of the swelling element comprising pouring a second fluid into the second channel (The pressurization device can deliver a fluid media, such as a pneumatic gas or hydraulic liquid media (e.g., saline, water, air, carbon dioxide, or combinations thereof), at a media pressure 14 to the media volume 12 [0066]). 
	Bacich discloses performing an imaging method (An exemplary procedure for dilating the a body lumen such as the cervical canal can include… 2. The distal end of the everting balloon system 2 can be placed at the exocervix… 11. The dilatation process may be observed by ultrasound or radiographic imaging [0163]), but does not disclose performing the imaging method for mapping the tube-shaped structure using the contrast enhancement by the material of the first fluid.
Glossop is considered to be analogous to the instant application as an imaging device is disclosed (abstract). Glossop teaches performing the imaging method for mapping the tube-shaped structure (those having ordinary skill in the art will realize that similar devices and techniques according to the invention may be used in the lung to map out pulmonary pathways,… or in other areas of the human or mammalian anatomy to map or image other areas [0147]) using the contrast enhancement by the material of the first fluid (In some embodiments, catheter 601 may include… a channel for injection of contrast agent [0140] ; In some embodiments, the injection of contrast agent 717 into catheter 701 may have at least two effects: (1) it may render catheter 701 radio-opaque or otherwise detectable, so its path can be determined through an imaging device; and (2) excess contrast agent 717 may be directed out of the distal end of catheter 701 so that contrast agent 717 occupies the vessels, cavities, tissue, or other area surrounding catheter 701 [0155]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bacich, to include performing the imaging method for mapping the tube-shaped structure using the contrast enhancement by the material of the first fluid, as taught by Glossop, in order to enable clear visualization image of the paths in the vicinity and beyond the tip of catheter , as suggested by Glossop ([0155]). 

Regarding claim 8, the combined invention of Bacich and Glossop as modified above teaches the claimed invention as discussed above.  Bacich further teaches an imaging method (by ultrasound or radiographic imaging [0163]), but does not disclose the imaging method comprises a computer tomography method, a cone beam computer tomography method, a fluorescence- based computer tomography method, a digital subtraction angiography method, or a magnetic resonance tomography method. Glossop, however, teaches, the imaging method comprises a computer tomography method (computerized tomography (CT) [0181]), a cone beam computer tomography method, a fluorescence- based computer tomography method, a digital subtraction angiography method, or a magnetic resonance tomography method.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bacich and Glossop, to include the imaging method comprises a computer tomography method, as taught by Glossop, in order to achieve obtaining image data, position data, or other data necessary to perform the method. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bacich and Glossop as applied to claim 6 above, and further in view of Zeng et al. (US 20180344248 A1, hereinafter, "Zeng")

Regarding claim 7, the combined invention of Bacich and Glossop does not teach the method further comprising at least partially removing the first fluid from the tube-shaped structure via the first channel after carrying out the imaging method. 
Zeng is considered to be analogous to the instant application as it shares a classification of A61B6/481 and A61M25/10 and discloses a catheter system (abstract). Zeng teaches the method further comprising at least partially removing the first fluid (contrast 62 [0110]; reducing an amount of contrast passing to a patient's kidneys 25 [0080]) from the tube-shaped structure (coronary sinus ostium 16; figs. 1 and 17; [0050]) via the first channel (a contrast removal system for removing contrast from a vascular system may comprise a catheter having an expandable member and an aspiration lumen having a distal end at location distal of the expandable member [0018]; FIG. 14 depicts the contrast 62 being suctioned or aspirated into the catheter 22 with little or no contrast 62 passing by the catheter 22 [0110]; para. [0052] of the instant specification discloses that the first fluid may be aspirated) after carrying out the imaging method (the method may further comprise after initiating suction of fluid, stopping the suction of fluid at a predetermined time after determining that the value reaches and/or is beyond the threshold value again [0027] an aspiration pump may be triggered to either start or stop aspirating or suctioning fluid in the bloodstream through a lumen of the catheter 22 [0055]; suction/removal of contrast fluid can be controlled, and set to predetermined time, which inherently allows for suction/removal of contrast fluid following the imaging method) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bacich and Glossop, to include at least partially removing the first fluid from the tube-shaped structure via the first channel after carrying out the imaging method, as taught by Zeng, in order to reduce and/or mitigate an amount of contrast that travels to a patients kidneys via the bloodstream, as suggested by Zheng ([0049]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793